Citation Nr: 1228625	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  11-02 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to restoration of a 40 percent evaluation for service-connected bilateral hearing loss, to include whether clear and unmistakable error existed in a September 2005 rating decision.   


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk





INTRODUCTION

The Veteran served on active duty from October 1958 to January 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  The September 2005 rating decision, which assigned a 40 percent evaluation for bilateral hearing loss, was not based on the law and evidence then of record and did not constitute a reasonable exercise of rating judgment; the rating action was clearly and unmistakably erroneous in assigning higher than a 30 percent evaluation for bilateral hearing loss.  

2.  In an October 2009 rating decision, the RO proposed to reduce the Veteran's 40 percent disability evaluation for bilateral hearing loss to 30 percent.  

3.  In November 2009, the Veteran was notified at his latest address of record of the contemplated action, furnished detailed reasons, given 60 days from the date of notice for the presentation of additional evidence to show compensation payments should be continued at their present level, and given 30 days to request a hearing.  

4.  The Veteran submitted a Notice of Disagreement (NOD) regarding the proposed action in February 2010. 

5.  In a February 2010 rating decision, the RO reduced the disability rating for bilateral hearing loss from 40 percent to 30 percent, effective May 1, 2010.  

6.  The July 2005 VA examination reflected Level VIII hearing for the right ear and Level V hearing for the left ear.  

7.  The Veteran was scheduled for VA examinations on September 2009, June 2010, October 2010, and August 2011, but was unable to attend these exams or complete audiology testing due to other health conditions.   


CONCLUSION OF LAW

The September 2005 rating decision which granted a 40 percent evaluation for bilateral hearing loss disability contained clear and unmistakable error (CUE), and the reduction of the rating from 40 percent to 30 percent, effective May 1, 2010, was proper.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.105, 3.2600(e), 4.85, 4.86, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Board points out, however, the notice provisions of 38 U.S.C.A. § 5103 are not applicable to a rating restoration case initiated by the RO's action.  In this regard, the notice provisions of 38 U.S.C.A. § 5103 apply only "[u]pon receipt of a complete or substantially complete application."  In this case, the reduction was an action initiated by the RO, and not prompted by an application of the Veteran.  Moreover, rating reductions involve their own set of specialized notification and due process requirements found in 38 C.F.R. § 3.105.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

The records shows the Veteran received the notice to which he was entitled in November 2009.  38 C.F.R. § 3.105.  He was informed of the proposal to reduce the disability evaluation for his service-connected hearing loss from 40 to 30 percent.  Significantly, the Veteran was provided the reason for the proposed reduction and the type of information or evidence he could submit in response.  He was informed of his rights to a personal hearing and representation.  The letter also informed the Veteran that unless additional evidence was received within 60 days, his hearing loss evaluation would be reduced.    

VA has satisfied its duty to assist the Veteran at every stage of this case.  VA examinations were repeatedly scheduled for the Veteran when his other health conditions prevented him from attending examinations or being able to complete audiology testing.  The Veteran was provided a statement of the case (SOC) in January 2011, and a supplemental SOC in January 2012.  In March 2012 the Veteran's representative reported the Veteran was "unable to travel or walk due to a medical hip problem," and he wanted to withdraw his hearing and forward his claim to the Board.  For these reasons, the Board concludes the VA has fulfilled the duty to assist the Veteran in this case.  

Laws and Regulations

Disability evaluations, as far as can practicably be determined, represent average impairment of earning capacity resulting from diseases, injuries, and their residual conditions, as a result of, or incident to, military service.  Separate diagnostic codes within the rating schedule identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  Procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. § 3.105(e).  Initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran will then be notified at his latest address of record of the contemplated action and furnished the detailed reasons, and be given 60 days to present additional evidence to show compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expires.  38 C.F.R. § 3.105(e).

Furthermore, 38 C.F.R. § 3.105(i) requires the Veteran be informed that he will be afforded a predetermination hearing provided he makes a request for this hearing to the VA within 30 days from the date of notice of the proposed rating reduction.  The regulation provides that if a timely request for a hearing is received, VA will notify the Veteran in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  If a hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, the case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.44(a).  If doubt remains, after according due consideration to all the evidence developed according to 38 C.F.R. § 3.344(a), the RO will continue the rating in effect under specified procedures.  38 C.F.R §3.344(b).     

In this instance, the 40 percent rating was in effect for 5 years or more; however, the reduction was based on a CUE found in the September 2005 rating, not new medical evidence.  Accordingly 38 C.F.R. § 3.344 does not apply.  

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Except as provided in 38 C.F.R. § 3.105(d) and (e), where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply.  38 C.F.R. § 3.105(a).

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Errors constituting clear and unmistakable error "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (1999); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.    

The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the level for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "IV" and the poorer ear had a numeric designation of Level "VII", the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral; and then that numeral will be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In this case, the Veteran's puretone threshold at each of the four specified frequencies of his right ear was 55 decibels or more; however, use of Table VI and Table VIA result in the same Roman numeral designation for the Veteran's right ear hearing impairment.  The provisions of 38 C.F.R. § 4.86(b) do not apply.  




Analysis
   
In March 2005 VA received the Veteran's claim for service connection for bilateral hearing loss.  A September 2005 rating decision granted service connection for bilateral hearing loss and assigned a 40 percent evaluation effective March 30, 2005.  In July 2009 the Veteran filed a claim for an increased rating for service-connected bilateral hearing loss.  The Veteran was scheduled for a VA examination in September 2009, but failed to report to his appointment.  An October 2009 rating decision continued the 40 percent rating and proposed to reduce the rating from 40 to 30 percent based on CUE.  In November 2009 the Veteran was provided with notice that meets the provisions of 38 C.F.R. §§ 3.105(e), (i).  A February 9, 2010 rating decision reduced the rating to 30 percent effective May 1, 2010.  

On February 18, 2010 the Veteran filed a notice of disagreement (NOD) with the proposed rating decision and reported he had been hospitalized at the time of his scheduled September 2009 VA examination.  The Veteran was scheduled for a new VA examination in June 2010.  See 38 C.F.R. § 3.655.  The Veteran attended this exam, but reported in a July 2010 statement that 15 minutes into the examination the examiner threw up her hands and told the Veteran she did not have time for this and left the room.  In July 2010 the QTC facility reported the Veteran indicated he was too ill to participate in any evaluations or appointments.  The Veteran requested a new examination be scheduled at a different medical facility.  

VA notified the Veteran in September 2010 he was being scheduled for a new examination.  In October 2010 the Veteran cancelled his audiological examination scheduled for November 2010 because his arthritis made it difficult for him to walk.  The VA notified the Veteran in November 2010 that if he wanted to reschedule his examination he had 30 days to make such a request.  The Veteran did not respond to this letter.  A statement of the case (SOC), indicating the 30 percent evaluation was being continued based on the Veteran's VA examination in July 2005, was sent to the Veteran in January 2011. 

In a January 2011 statement the Veteran reported he tried to reschedule his appointment scheduled for November 2010, but was told by the QTC facility he could not.  The Veteran explained he was already scheduled for a medical appointment the following day and knew he could not physically endure two days of travel.  In May 2011 VA informed the Veteran he would be scheduled for a new examination and requested the Veteran indicate at which medical facility he wanted it scheduled.  The Veteran was notified in August 2011 he was scheduled for an examination at a private medical facility (Burney Digital Hearing Aid Center) to determine the current level of his service-connected bilateral hearing loss.  The Veteran failed to report for his examination in August 2011 and provided no evidence of good cause.  38 C.F.R. § 3.655.  The Veteran was provided a supplemental SOC, continuing his 30 percent evaluation, in January 2012, and told his claim could be reconsidered if he was willing to report for an examination and showed good cause for his failure to report.   In March 2012 the Veteran withdrew his request for a hearing, reported he was "unable to travel or walk," and requested his case be sent to the Board for review.

The Board will first address whether the RO properly found CUE in the September 2005 rating decision.  The relevant evidence of record at the time of the September 2005 rating decision consisted of a July 2005 VA audiological examination.  

During the July 2005 VA audiological examination, pure tone thresholds, in decibels, were as follows:

 
Puretone Threshold
Sum
Average
 
1000
2000
3000
4000
 
 
Left
20
20
70
90
200
50
Right
70
70
100
95
335
83.75

Speech audiometry revealed speech recognition ability of 62 percent in the right ear and 72 percent in the left ear.  The Veteran's average pure tone threshold was 84 decibels in his right ear and 50 decibels in his left ear.  The results of the VA examination correspond to Level VIII hearing for the right ear and Level V hearing for the left ear in Table VI.  When those values are applied to Table VII, a 30 percent evaluation would be assigned under the provisions of 38 C.F.R. § 4.85.  

The Board observes the Veteran's right ear disability did meet the requirements of 38 C.F.R. § 4.86.  In this regard, puretone thresholds of 55 decibels or more at each of the frequencies 1000, 2000, 3000 and 4000 hertz were shown on the examination.  Accordingly, Table VIA is applicable; however, application of examination results to Table VIA also correspond to Level VIII hearing for the right ear.  

The Board finds CUE has been shown in the September 2005 rating decision with a grant of the 40 percent evaluation.  First of all, the correct facts were not applied by the adjudicator.  In this regard, the Board observes the rating decision incorrectly recorded the pure tone thresholds for the left ear "at 1000 Hertz is 70, with a 70 decibel (dB) loss at 2000, a 100 dB at 3000, and a 95 dB loss at 4000," and incorrectly noted average pure tone threshold for the left ear as 84 decibels.  In the same manner, the rating decision incorrectly recorded the pure tone thresholds for the right ear "at 1000 Hertz is 20 dB, with a 20 dB loss at 2000, a 70 dB loss at 3000, and a 90 dB loss at 4000," and incorrectly noted average pure tone threshold for the right ear as 50 decibels.  In other words, the RO switched the pure tone threshold for the right and left ears, which resulted in incorrect average pure tone thresholds for each ear.  The right ear speech discrimination score was recorded correctly as 62 percent.  The September 2005 rating decision made no mention of the left ear speech discrimination score.    

When the incorrect average pure tone thresholds for each ear were applied with the correct speech discrimination scores for each ear to Table VI and Table VIA, the results correspond to Level VIII hearing for the left ear (incorrect pure tone threshold average of 84 combined with correct speech discrimination score of 72 percent) and Level VI hearing for the right ear (incorrect pure tone threshold average of 50 combined with correct speech discrimination score of 62 percent).  When these values are applied to Table VII, a 40 percent disability evaluation results under the provisions of 38 C.F.R. § 4.85.

As reflected above, the September 2005 VA examination results when applied correctly to the rating schedule do not meet the criteria for a 40 percent rating.  The Board concludes the September 2005 rating decision error, which applied the incorrect pure tone thresholds for both ears, is undebatable, and when the correct pure tone thresholds are applied, the outcome is manifestly changed, reducing the rating from 40 to 30 percent.  Accordingly, the Board finds the September 2005 rating decision was clearly and unmistakably in error in assigning a 40 percent evaluation, rather than a 30 percent evaluation for bilateral hearing loss.  Thus, the reduction in the evaluation from 40 percent to 30 percent effective May 1, 2010 is proper.           

Extraschedular Consideration

The Board finds the record does not reflect the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedule criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  

In this case, the Board finds the rating criteria to evaluate the Veteran's bilateral hearing loss, 38 C.F.R. §§ 4.85 and 4.86, reasonably describe his disability level and symptomatology, and the Veteran has not argued to the contrary.  Consequently, the Veteran's disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Further, none of the evidence reflects the Veteran's bilateral hearing loss affects his daily life in an unusual or exceptional way.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.21(b)(1).

In sum, the RO properly concluded the assignment of a 40 percent rating for bilateral hearing loss in the September 2005 rating decision constituted CUE, as the rating was the result of incorrect application of statutory and regulatory provisions to the evidence of record at that time.  See 38 C.F.R. § 3.105(a); Russell, 3 Vet. App. 310.  Further, all applicable procedural safeguards to implement a reduction due to CUE were followed.  See 38 C.F.R. § 3.105(a) and (e).  In other words, the Board finds the rating reduction for bilateral hearing loss from 40 to 30 percent, effective May 1, 2010, was proper and the appeal must be denied.  


ORDER

Clear and unmistakable error existed in the September 2005 rating decision and entitlement to restoration of a 40 percent rating for service-connected bilateral hearing loss is denied.  

The reduction of the Veteran's disability rating for service-connected bilateral hearing loss from 40 percent to 30 percent effective May 1, 2010 was proper.  


____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


